DETAILED ACTION

This Office Action is a response to an RCE filed on 01/061/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1, 11, and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 20 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 11, and 20, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitations of: “a setting step in which a setting unit sets two measurement reference positions on the first image or the second image after the first image or the second image is displayed on the display and the reference information is displayed on the display, wherein the measurement reference positions represent the same positions on the subject as the respective two reference positions represented by any one of the one or more pieces of reference information; a measurement position setting step in which the setting unit sets two or more measurement positions that are any positions on the first image or the second image on which the two reference positions are set; and a measurement step in which a measurement unit measures a length and/or area of a second portion of the subject corresponding to the two or more measurement positions on the basis of the two measurement reference positions, the two or more measurement positions, and the reference value” cited in claim 1. Claims 11 and 20 claim feature similar to the ones claimed in claim 1. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable. 
Claims 1, 11, and 20 are allowed and all claims dependent on claims 1, 11, and 20 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bendall (US 2007/0165306 A1)
Endo (US 2020/0053296 A1)
Sakamoto (US 2019/0188842 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483